Citation Nr: 1753231	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  07-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to a service-connected lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder, including as secondary to a service-connected lumbar spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression, including as secondary to a service-connected lumbar spine disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD), including as secondary to a service-connected lumbar spine disorder.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the appeal in December 2009 to schedule the Veteran for a hearing.  However, in a March 2010 statement, he indicated that he no longer desired to testify at hearing.  Therefore, no further action is required in this regard.  38 C.F.R. § 20.700.  The issues on appeal were again remanded in November 2012 and May 2013.

In a February 2014 decision, the Board denied the claims noted on the title page.  The Board also denied the issue of entitlement to a disability rating in excess of 60 percent for a lumbar spine disability, and entitlement to a rating in excess of 10 percent for a sciatic nerve disability in either lower extremity.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In December 2015, the Court issued a Memorandum Decision vacating the February 2014 Board decision with regard to the issues of entitlement to service connection for a cervical spine disorder, a right knee disorder, and an acquired psychiatric disorder, to include PTSD, all including as secondary to a service-connected lumbar spine disability, and remanded the issues for further proceedings consistent with the decision.  The Court affirmed the issue of entitlement to a disability rating higher than 60 percent for his service-connected lumbar spine disability, to include separate ratings for radiculopathy in the lower extremities.  Therefore, the Board's decision on those issues is final and will not be further addressed by the Board.

The Board notes that in a March 2015 rating decision, the RO denied the issue of whether new and material evidence had been received to reopen a claim for service connection for depressive disorder, not otherwise specified, and in a June 2016 rating decision, the RO denied entitlement to service connection for PTSD.  However, the claims for entitlement to major depressive disorder and PTSD are part of the claim for service connection for an acquired psychiatric disorder and remain pending before the Board.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
	
1.  In an August 2017 statement, received in September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal on the issues of entitlement to service connection for cervical spine and right knee disorders is requested.

2.  Major depressive disorder is related to his service-connected low back disorder.

3.  Erectile dysfunction is related to his service-connected major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.103, 3.303, 3.307, 3.309, 3.310(a) (2017).

4.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.103, 3.303, 3.307, 3.309, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Inasmuch as service connection for major depressive disorder and erectile dysfunction is being granted and the claims for service connection for cervical spine and right knee disorders are dismissed, any notice or duty to assist omission is harmless.

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in a statement received in September 2017, indicated a desire to withdraw his appeal of the issues seeking service connection for a cervical spine disorder and a right knee disorder.  Therefore, he has withdrawn the appeal of these issues and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

Service Connection Claims

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.
Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  38 C.F.R. § 3.310(b).  

Acquired Psychiatric Disability

The Veteran has asserted that he has an acquired psychiatric disorder as a result of service or that was caused or aggravated by his service-connected low back disability.

The Veteran's service treatment records do not document any psychiatric treatment.  On examination at separation in May 1978, no psychiatric impairment was noted, and he was found to be psychiatrically normal.  There were no clinical records documenting complaints of or treatment for depression until the 2000s, more than 20 years after separation from service.

An April 2004 VA treatment record reflects that the Veteran complained of cervical pain.  He also noted he "feels sad and depressed."  The April 2004 VA treatment record noted the Veteran complained of depression and would start Prozac.  He requested follow up with a psychiatrist.  The Veteran's VA treatment records reflect treatment for major depressive disorder.

A March 2008 VA examination report reflects that the Veteran had an Axis I diagnosis of depression.  The VA examiner commented that "Patient has chronic pain that leads to mild depression and uncertainty for the future."  The VA examiner noted that they had reviewed the claims file, VA medical records, and private physician reports that pointed to a depressive condition associated to chronic lumbar disc disease.  The VA examiner opined that the depressive disorder was not caused by or a product of military service.  The VA examiner noted that the Veteran had made a good adjustment at work as a mail carrier for over 20 years.  His mood was often low, but he had no major mental illness except for a non-specified depressive condition.  The VA examiner did not provide an opinion specifically addressing whether the Veteran's depressive condition was caused or aggravated by a service-connected disability.

In an August 2009 letter, a private physician, Dr. N.O. opined that depression is "more probable than not" associated with his back and neck problems.  

In a March 2013 opinion, a private physician opined that there was a causal relationship between the Veteran's major depressive disorder and his low back condition.  The physician stated the condition was "due to (100% sure) secondary to or aggravated by the primary back condition."  The physician stated that "It has been documented along the medical literature that any patient suffering from severe chronic pains like [the Veteran] develops major depression due to the anxiety of tolerating and trying to live with chronic conditions and increased fatigability because of his multiple chronic back pains."  As the private physician provided a rationale for the opinion, the Board finds it to be probative.

A September 2013 VA examination report indicates the Veteran had an Axis I diagnosis of depressive disorder, not otherwise specified.  In an October 2013 VA opinion, the VA examiner opined that the psychiatric condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The rationale was that the Veteran sought psychiatric care in 2004, 26 years after his military discharge, and the events that led to his service-connected conditions.  The examiner stated "A temporal relationship between the neuropsychiatric disorder and the service connected physical conditions is not established."  The examiner also opined that the condition was not aggravated by a service-connected disability with the same rationale.  The Board finds the rationales for the opinions are inadequate.  The VA examiner did not fully explain why a temporal relationship between the disorder and service-connected conditions was not established because his psychiatric condition did not begin until years after service.  Therefore, the opinion has no probative value.
A March 2015 Mental Disorders questionnaire indicates the Veteran had Axis I diagnoses of major depressive disorder and PTSD.

In a September 2017 private psychiatric examination report, a private examiner opined that the Veteran met the DSM-V diagnostic criteria for major depressive disorder, recurrent, severe, without psychotic features.  The opinion stated "Ever increasing limitations caused by back pain led to feelings of hopelessness, irritability, frustration, anger, anxiety, and reduced motivation.  The timeline reflected by [the Veteran's] treatment history is that depressive symptomatology arose secondary to his chronic low back pain and the physical limitations he experienced as a result.  This is unremarkable, fully expected, and consistent with the peer-reviewed literature and common knowledge in the fields of psychiatric medicine and pain management medicine."    

The Board finds that the evidence is at least in equipoise as to whether the Veteran's major depressive disorder is caused or aggravated by his service-connected lumbar spine disorder.  The March 2013 private opinion and September 2017 private psychiatric examination report support a finding that the Veteran's major depressive disorder is caused by his service-connected lumbar spine disorder.  The Board finds the private opinions to have significant weight of probative value, as the private providers provided a rationale for their opinions.  As discussed above, the October 2013 VA opinion of record did not include an adequate rationale for the opinion that the Veteran's depressive disorder was not related to a service-connected disability.  Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for major depressive disorder, secondary to his service-connected lumbar spine disorder.

Erectile Dysfunction

The Veteran has asserted that he has erectile dysfunction that is caused or aggravated by his major depressive disorder.  As discussed above, the Board finds that service connection for major depressive disorder is warranted.

In the August 2009 letter, Dr. N.O. stated that the Veteran, "secondary to his depressed mood presents erectile dysfunction."  

In a September 2013 VA examination, the VA examiner noted that the Veteran had erectile dysfunction with an etiology of "multifactorial: medications for treatment for [non-service-connected] depressive disorder, psychogenic, age."  The VA examiner opined that the condition was less likely than not due to or the result of the Veteran's service-connected lumbar spine disability.

The September 2017 private psychologist opined that the Veteran had erectile dysfunction "as a result of his major depressive disorder and pharmacologic agents used to treat [h]is major depressive disorder."  The private psychologist noted that the September 2013 VA examination found medications for treatment of depressive disorder factored into the Veteran's erectile dysfunction, and noted this is clearly supported by the medical literature, as frequently, antidepressants, such as the ones the Veteran has been treated with, can cause erectile dysfunction.  

The Board finds the evidence supports a finding that the Veteran's erectile dysfunction is caused by his service-connected depressive disorder.  The September 2013 VA examination report and September 2017 private opinion indicate the erectile dysfunction is related to medication taken for the Veteran's depressive disorder.  The Board finds the September 2017 private opinion to have significant weight of probative value, as there is a rationale for the opinion.  There are no opinions of record indicating the erectile dysfunction is not related to his major depressive disorder.  The Board finds that service connection is warranted for the Veteran's major depressive disorder and the probative and competent evidence of record supports a finding that the erectile dysfunction is caused by his major depressive disorder.  Giving the Veteran the benefit of the doubt, the Board finds that service connection for erectile dysfunction is warranted, secondary to his service-connected major depressive disorder.

ORDER

The appeal seeking service connection for a cervical spine disorder, including as secondary to a service-connected lumbar spine disorder, is dismissed.

The appeal seeking service connection for a right knee disorder, including as secondary to a service-connected lumbar spine disorder, is dismissed.

Service connection for major depressive disorder, secondary to his service-connected lumbar spine disorder, is granted.

Service connection for erectile dysfunction, secondary to his service-connected major depressive disorder, is granted.


REMAND

PTSD

The Veteran has asserted that he has PTSD as a result of service.  The Board finds that a remand is necessary.  A February 2016 PTSD disability benefits questionnaire reflects that the Veteran had an Axis I diagnosis of PTSD.  In a January 2015 statement, the Veteran asserted that in February or March 1976 he witnessed a member of his unit lose his hand when a detonator he had handed him exploded during training.  The Veteran has provided sufficient information to request verification to the Joint Services Records Research Center (JSRRC) to attempt to verify the incident occurred.  Therefore, the claim must be remanded to make a request to the JSRRC to attempt to verify the incident.

VA Treatment Records

The Veteran's most recent VA treatment records may be pertinent to the claim.  The Board notes that recent records have been added to the claims file after being received from the Veteran's attorney.  However, portions of the copies of the scanned records in the electronic file are not legible.  As the claim is being remanded, more legible copies of the Veteran's VA treatment records, as well as the Veteran's most recent VA treatment records, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, complete VA treatment records from September 2015 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Request that the JSRRC take any needed actions to verify whether the incident described by the Veteran, where he witnessed a member of his unit lose his hand, occurred, between February and March 1976 in Hawaii.  The Veteran was assigned to Company C, 65th Engineer Battalion, 25th Infantry Division.

Ensure that documentation of this inquiry is associated with the claims file.  All responses must also be documented in the claims file.

3.  If the Veteran's stressor is verified, schedule him for a VA mental examination to address the following:

If PTSD is diagnosed under either DSM-IV or DSM-5, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the claimed stressor caused the Veteran's PTSD.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


